DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 10/26/2020. 
Claims 1-20 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 10/26/2020 are noted. 
AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2012/0093481 A1 to McDowell et al. (hereinafter McDowell). 

Regarding Claim 1, and similarly recited Claims 10 and 19, McDonnell discloses a system for providing game play channels, …, a method for providing customized streams, … and a non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform operations, … the system comprising: 
a user device that communicates over a communication network (fig. 2B, [0016] discloses computing device 12); and 
a non-transitory memory coupled to the one or more processors, the memory comprising instructions stored therein executable by the processors to perform operations comprising: 
storing a set of event criteria in the memory, the set of event criteria specifying one or more attributes of in-stream events ([0026], [0036], [0040], [0080]); 
evaluating a plurality of streams to identify one or more in-stream events that meet the set of criteria, wherein at least one of the streams is evaluated in real time ([0021]-[0022] discloses  the multimedia content stream is analyzed to identify one or more events in the multimedia content stream); 
filtering the streams based on the identified in-stream events, wherein a filtered set of multiple streams are identified as including the identified in-stream events that meet the set of criteria ([0021]-[0023] discloses  identifying events in the multimedia content stream includes automatically analyzing information in the multimedia content stream. For example, an event may be identified by detecting audio or visual cues such as applause, a cheer, a remark, a score update or a commentary update in the multimedia content stream); and 
providing a combination stream over the communication network to the user device, the combination stream corresponding to the identified in-stream events from the filtered set of streams ([0015], [0021]-[0023] discloses the multimedia content stream with one or more replay locations is provided to the users. the multimedia content stream is marked with one or more replay locations by embedding information about the replay locations into a metadata stream associated with the multimedia content stream).  

Regarding Claim 2, and similarly recited Claim 11, McDowell discloses the system of claim 1, wherein the set of criteria is defined by a user of the user device ([0036, [0040], [0080] discloses  the identification of events and the intelligent determination of replay locations based on the identified events in the multimedia content stream may also be performed manually by a production person 17 who may be part of the current or live broadcast at the centralized multimedia content streaming service 34 or at the media provider 38).  

Regarding Claim 3, and similarly recited Claim 12, McDowell discloses the system of claim 2, wherein the user defines the set of criteria by flagging the in-stream events within the plurality of streams ([0040], [0080]).  

Regarding Claim 4, and similarly recited Claim 13, McDowell discloses the system of claim 1, wherein the one or more attributes identify one or more game titles, one or more game players, or one or more statistical parameters ([0032]-[0033], [0040], [0080] discloses event recognition engine 42 provides the identified event ... and different types of events).  



Regarding Claim 5, and similarly recited Claim 14, McDowell discloses the system of claim 4, wherein the one or more attributes are pre-conditions for video capture ([0032]-[0033], [0040], [0080]).  

Regarding Claim 6, and similarly recited Claim 15, McDowell discloses the system of claim 1, further providing a combination stream over the communication network to one or more other user devices (figs. 2A, 2B, [0024]).  

Regarding Claim 7, and similarly recited Claim 16, McDowell discloses the system of claim 1, wherein the combination stream is formed into a gaming channel to be provided over the communication network (figs. 2A, 2B, [0036], [0040], [0080]).  

Regarding Claim 8, and similarly recited Claim 17, McDowell discloses the system of claim 7, wherein the gaming channel is provided to one or more user devices with a subscription to the gaming channel (figs. 2A, 2B, [0036], [0040], [0080]).  

Regarding Claim 9, and similarly recited Claim 19, McDowell discloses the system of claim 1, wherein the combination stream corresponds to a preferred viewing angle of the identified in-stream events ([0036], [0040], [0046]).  

Regarding Claim 20, McDowell discloses the non-transitory computer-readable storage medium of claim 19, further providing a combination stream over the communication network to one or more other user devices (figs. 2A, 2B, [0021]-[0022]).  


Conclusion
Claims 1-20 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715    
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715